

 
 
Exhibit 10.03

PERFORMANCE SHARE AWARD SUBPLAN
OF THE 2007 OMNIBUS LONG-TERM COMPENSATION PLAN
2011-2013 PERFORMANCE PERIOD
 


 


 


 


 
EASTMAN CHEMICAL COMPANY
 
 
 
 
 
 
 
 


 

 
63

--------------------------------------------------------------------------------

Exhibit 10.03

EASTMAN CHEMICAL COMPANY
PERFORMANCE SHARE AWARD SUBPLAN
OF THE 2007 OMNIBUS LONG-TERM COMPENSATION PLAN
2011-2013 PERFORMANCE PERIOD
 
Section 1.     Background.  Under Article 4 of the Eastman Chemical Company 2007
Omnibus Long-Term Compensation Plan (the “Plan”), the “Committee” (as defined in
the Plan), may, among other things, award shares of the $.01 par value common
stock (“Common Stock”) of Eastman Chemical Company (the “Company”) to
“Participants” (as defined in the Plan), and such awards may take the form of
“Performance Awards” (as defined in the Plan) or “Qualified Performance-Based
Awards” (as defined in the Plan) which are contingent upon the attainment of
certain performance objectives during a specified period, and subject to such
other terms, conditions, and restrictions as the Committee deems
appropriate.  The purpose of this Performance Share Award Subplan (this
“Subplan”) is to set forth the terms of the award of  performance shares for the
2011-2013 Performance Period specified herein, effective as of January 1, 2011
(the “Effective Date”).
 
Section 2.     Definitions.
 
(a)    The following definitions shall apply to this Subplan:
 
(i)  “Actual Grant Amount” means the number of shares of Common Stock to which a
participant is entitled under this Subplan, calculated in accordance with
Section 6 of this Subplan.
 
(ii)  “Award Amount” means the performance shares awarded to the Participant
under this Subplan at the beginning of the Performance Period.
 
(iii)      “Award Payment Date” means the date the Committee approves the payout
of Common Stock covered by an award under this Subplan to a Participant.
 
(iv)  “Comparison Group” is the group of companies within the S&P 1500
“Materials Sector” that are classified by Standard & Poor’s as Chemical
companies.  The S&P “Materials Sector” index is an index of industrial companies
selected from the S&P “Super Composite 1500” Index, identified as Global
Industry Classification Standard (“GICS”) 15.
 
(v)  “Cost of Capital” reflects the Company’s cost of debt and the cost of
equity, expressed as a percentage, reflecting the percentage of interest charged
on debt and the percentage of expected return on equity.
 
(vi)      “Earnings from Continuing Operations” shall be defined as the total
sales of the Company minus the costs of all operations of any nature used to
produce such sales, including taxes, plus after-tax interest associated with the
Company’s capital debt.
 
(vii)  “Maximum Deductible Amount” means the maximum amount deductible by the
Company under Section 162(a), taking into consideration the limitations under
Section 162(m), of the Internal Revenue Code of 1986, as amended, or any similar
or successor provisions thereto.
 
(viii)     “Participation Date” means November 2, 2010.
 
(ix)   “Performance Period” means January 1, 2011 through December 31, 2013.
 
    (x)    “Performance Year” means one of the three calendar years in the
Performance Period.
 

 
64

--------------------------------------------------------------------------------

Exhibit 10.03


 
(xi)  “Return on Capital” shall mean the return produced by funds invested in
the Company and shall be determined as Earnings from Continuing Operations, as
defined in Section 2.a.(vi), divided by the Average Capital Employed.  Average
Capital Employed shall be derived by adding the Company’s capital debt plus
equity at the close of the last day of the year preceding the Performance Year,
to the Company’s capital debt plus equity at the close of the last day of the
present Performance Year, with the resulting sum being divided by two.  Capital
debt is defined as the sum of borrowing by the Company due within one year and
long-term borrowing, as designated on the Company’s balance sheet.  The
resulting ratio shall be multiplied by One Hundred (100) in order to convert
such to a percentage.  Such percentage shall be calculated to the third place
after the decimal point (i.e., xx.xxx%), and then rounded to the second place
after the decimal point (i.e., xx.xx%).
 
(xii)     “Target Award Range” means, with respect to any eligible Participant,
the number of performance shares within the range specified on Exhibit A hereto
for the Salary Grade applicable to such Participant.
 
(xiii)    “TSR” means total stockholder return, as reflected by the sum of (A)
change in stock price (measured as the difference between (I) the average of the
closing prices of a company’s common stock on the New York Stock Exchange, or of
the last sale prices or closing prices of such stock on another national trading
exchange, as applicable, in the period beginning on the tenth trading day
preceding the beginning of the Performance Period and ending on the tenth
trading day of the Performance Period and (II) the average of such closing or
last sale prices for such stock in the period beginning on the tenth trading day
preceding the end of the Performance Period and ending on the tenth trading day
following the end of the Performance Period) plus (B) dividends declared,
assuming reinvestment of dividends, and expressed as a percentage return on a
stockholder’s hypothetical investment.
 
(b)    Any capitalized terms used but not otherwise defined in this Subplan
shall have the respective meanings set forth in the Plan.
 
Section 3.     Administration.  This Subplan shall be administered by the
Compensation and Management Development Committee of the Board of
Directors.  The Committee shall have authority to interpret this Subplan, to
prescribe rules and regulations relating to this Subplan, and to take any other
actions it deems necessary or advisable for the administration of this Subplan,
and shall retain all general authority granted to it under Article 4 of the
Plan.  At the end of the Performance Period, the Committee shall approve Actual
Grant Amounts awarded to participants under this Subplan.
 
Section 4.  Eligibility; Types of Awards.  The Participants who are eligible to
participate in this Subplan are those employees who, as of the Participation
Date, are at Salary Grade 49 and 105 and above.  Employees who are promoted
during the Performance Period to a position that would meet the above criteria,
but who do not hold such position as of the Participation Date, are not eligible
to participate in this Subplan.  The Covered Employees identified on Schedule A
shall receive Qualified Performance-Based Awards.  The remainder of the
Participants shall receive Performance Awards.
 
Section 5.     Form of Payout of Awards.  Subject to the terms and conditions of
the Plan and this Subplan, earned Awards under this Subplan shall be paid out in
the form of unrestricted shares of Common Stock, except for conversions to cash
and deferrals under Section 9 of this Subplan, and except that if a participant
is entitled to any fraction of a share of Common Stock, as a result of Section
10 of this Subplan or otherwise, then in lieu of receiving such fraction of a
share, the participant shall be paid a cash amount representing the market value
of such fraction of a share at the time of payment.
 

 
65

--------------------------------------------------------------------------------

Exhibit 10.03



 
Section 6.    Size of Awards.
 
(a)    Target Award Range.  Exhibit A hereto shows by Salary Grade the Target
Award Range. The Salary Grade to be used in determining the size of any Award
Amount to a Participant under this Subplan shall be the Salary Grade applicable
to the position held by the participant on the Participation Date.  The actual
size of the Award Amount to the Participant shall be determined based on an
assessment by his or her senior management (and, in the case of executive
officers, by the Committee) of the Participant’s past performance and potential
for contributions to the Company’s future long term success.  Based on this
assessment, the Participant may receive no award, the target award amount, or
any amount within the Target Award Range in increments of 10 performance
shares.  Each member of senior management will have a performance share budget,
based on the cumulative award targets for their Participants, which must be
balanced for their organizations.
 
(b)    Actual Grant Amount.  Subject to the Committee’s authority to adjust the
Actual Grant Amount described in Section 12, the Actual Grant Amount awarded to
the Participant at the end of the Performance Period is determined by applying a
multiplier to the Participant’s Award Amount.  The multiplier shall be
determined by comparing Company performance relative to two measures:
 
       (i)   The Company’s TSR during the Performance Period relative to the
TSRs of the companies in the Comparison Group during the Performance
Period.  The Company and each company in the Comparison Group shall be ranked by
TSR, in descending order, with the company having the highest TSR during the
Performance Period being ranked number one.  The Comparison Group shall further
be separated into quintiles (first 20%, second 20%, etc.) and the Company’s
position, in relation to the Comparison Group, shall be expressed as a position
in the applicable quintile ranking; and
 
       (ii)   The arithmetic average, for each of the Performance Years during
the Performance Period, of the Company’s average Return on Capital minus a
Return on Capital target. The Return on Capital target will be determined by the
Committee.  In the case of Qualified Performance-Based Awards, the Return on
Capital target for each year included in the Performance Period shall be
established within 90 days after commencement of the Performance Period in a
manner that complies with Code Section 162(m).  Moreover, in the case of
Qualified Performance-Based Awards, Return on Capital will be measured in a
manner that complies with Code Section 162(m), including the requirement that
the performance goals be objectively measured.
 
An award multiplier table is shown in Exhibit B.  The award multiplier is based
on the Company’s performance relative to its quintile ranking relative to the
Comparison Group, and its average Return on Capital relative to a target during
the Performance Period.  The award multipliers range from 3.0 (i.e., 300%), if
the Company’s TSR is in the top performing quintile (top 20%) of companies in
the Comparison Group and the average Return on Capital minus the target Return
on Capital is greater than 10 percentage points, to 0.0 (with no shares of
Common Stock earned by Participants under this Subplan) if the Company does not
meet the specified levels of performance relative to the two measures.
 
Section 7.    Composition of Comparison Group.
 
(a)    Qualified Performance-Based Awards.  In the case of Qualified
Performance-Based Awards, there shall be no adjustment in the Comparison Group
during the Performance Period that would cause the Qualified Performance-Based
Awards not to qualify for the Section 162(m) Exemption.
 

 
66

--------------------------------------------------------------------------------

Exhibit 10.03


 
(b)    Performance Awards.  In the case of Performance Awards, the Committee
retains the discretion to make the following adjustments in the Comparison Group
during the Performance Period.  A company in the Comparison Group may be dropped
from the Comparison Group if a company’s common stock ceases to be publicly
traded on a national stock exchange or market; or a company is a party to a
significant merger, acquisition, or other reorganization.  Under these, or
similar, circumstances, the company or companies may be removed from the
Comparison Group, and may be replaced with another company or companies by
Standard & Poor’s, consistent with their established criteria for selection of
companies for the Comparison Group.  In any case where the Comparison Group
ceases to exist, or is otherwise determined to no longer be appropriate as the
basis for a measure under this Subplan, the Committee may designate a
replacement Comparison Group.  In any such case, the Committee shall have
authority to determine the appropriate method of calculating the TSR of such
former and/or replacement Comparison Group, whether by complete substitution of
the replacement Comparison Group (and disregard of the former Comparison Group)
over the entire Performance Period or by pro rata calculations for each
Comparison Group or otherwise.
 
Section 8.   Preconditions to Payout Under Award.
 
(a)     Continuous Employment.  Except as specified in paragraph (b) below, to
remain eligible for payout under an Award under this Subplan, a Participant must
remain continuously employed with the Company or a Subsidiary at all times from
the Effective Date through the Award Payment Date.
 
(b)     Death, Disability, Retirement, or Termination for an Approved Reason
Before the Award Payment Date.  If a Participant’s employment is terminated due
to death, disability, retirement, or any approved reason as determined by the
Committee (in the case of an executive officer) or the executive officer
responsible for Human Resources (in the case of non-executive
officers)  (including reduction in force, divestiture, special separation, or
termination by mutual consent) prior to the Award Payment Date, the Participant
shall receive, subject to the terms and conditions of the Plan and this Subplan,
a payout representing a prorated portion of the Actual Grant Amount to which
such participant otherwise would be entitled, with the precise amount of such
payout to be determined by multiplying the Actual Grant Amount by a fraction,
the numerator of which is the number of full calendar months employed in the
Performance Period from the Effective Date through and including the effective
date of such termination, and the denominator of which is 36 (the total number
of months in the Performance Period).
 
Section 9.    Manner and Timing of Award Payments.
 
(a)     Timing of Award Payment.  Except for deferrals under Section 9(c), if
any Awards are payable under this Subplan, the payment of such Awards to
Participants shall be made as soon as is administratively practicable after the
end of the Performance Period and final approval by the Committee.
 
(b)     Tax Withholding.  The Company may withhold or require the grantee to
remit a cash amount sufficient to satisfy federal, state, and local taxes
(including the participant’s FICA obligation) required by law to be
withheld.  Further, either the Company or the grantee may elect to satisfy the
withholding requirement by having the Company withhold shares of Common Stock
having a Fair Market Value on the date the tax is to be determined equal to the
minimum statutory total tax which could be imposed on the transaction.
 
(c)     Deferral of Award in Excess of the Maximum Deductible Amount.  If
payment of the Award would, or could in the reasonable estimation of the
Committee, result in the participant’s receiving compensation in excess of the
Maximum Deductible Amount in a given year, then such portion (or all, as
applicable) of the Award as would, or could in the reasonable estimation of the
Committee, cause such participant to receive compensation from the Company in
excess of the Maximum Deductible Amount may, at the sole discretion of the
Committee, be converted into the right to receive a cash payment, which shall be
deferred until after the participant retires or otherwise terminates employment
with the Company and its Subsidiaries, provided that such deferral is compliant
with the requirements of Internal Revenue Code Section 409A and Treasury
Regulations and guidance thereunder.
 

67

--------------------------------------------------------------------------------

Exhibit 10.03


 
(d)     Award Deferral to the EDCP.  In the event that all or any portion of an
Award is converted into a right to receive a cash payment pursuant to Section
9(c) (except as otherwise provided in this Section with respect to Participants
who are subject to Section 16(a) of the 1934 Act),  an amount representing the
Fair Market Value, as of the date the shares of Common Stock covered by the
Award otherwise would be issued to the participant, of the Actual Grant Amount
(or the deferred portion thereof) will be credited to the Stock Account of the
Executive Deferred Compensation Plan (the “EDCP”), and hypothetically invested
in units of Common Stock. Notwithstanding the foregoing, for each Participant
who is subject to Section 16(a) of the 1934 Act. the deferrable amount, when
initially credited to the participant’s EDCP Account, shall be held in a
participant’s Interest Account until the next date that dividends are paid on
Common Stock, and on such date the deferrable amount that would have been
initially credited to the participant’s Stock Account but for this sentence
shall be transferred, together with allocable interest thereon, to the
participant’s Stock Account, subject to provisions set forth in the EDCP.
Thereafter, such amount shall be treated in the same manner as other investments
in the EDCP and shall be subject to the terms and conditions thereof.
 
Section 10.     No Rights as Stockholder.  No certificates for shares of Common
Stock shall be issued under this Subplan, nor shall any participant have any
rights as a stockholder as a result of participation in this Subplan, until the
Actual Grant Amount has been determined and such participant has otherwise
become entitled to an Award under the terms of the Plan and this Subplan.  In
particular, no participant shall have any right to vote or to receive dividends
on any shares of Common Stock under this Subplan until certificates for such
shares have been issued as described above.
 
Section 11.     Application of Plan.  The provisions of the Plan shall apply to
this Subplan, except to the extent that any such provisions are inconsistent
with specific provisions of this Subplan.
 
Section 12.     Adjustment of Actual Grant Amount.  The Committee may, in its
sole discretion, adjust the Actual Grant Amount to reflect overall Company
performance and business and financial conditions, except in the case of a
Qualified Performance-Based Award where such actions would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m)
Exemption.  In the case of a Qualified Performance-Based Award, the Committee
shall retain the discretion to adjust such Award downward, either on a formula
or discretionary basis or any combination, as the Committee determined.
 
Section 13.     Reimbursement of Certain Compensation Following
Restatement.  The Award is subject to the provisions of the Plan, the
Sarbanes-Oxley Act of 2002, and the Dodd-Frank Wall Street Reform and Consumer
Protection Act requiring reimbursement to the Company of certain incentive-based
compensation following an accounting restatement due to material non-compliance
by the Company with any financial reporting requirement.
 
Section 14.     Amendments.  The Committee may, from time to time, amend this
Subplan in any manner.
 

68

--------------------------------------------------------------------------------

Exhibit 10.03

EXHIBIT A
 
Eastman Chemical Company
Performance Share Award Grant Table
2011-2013 Cycle
 


 


 
ON FILE IN GLOBAL COMPENSATION
 


 

69

--------------------------------------------------------------------------------

 
Exhibit 10.03

EXHIBIT B
 
2011 -2013 Award Multiplier Table
Differential from Target Return on Capital (ROC-(COC+1))
Eastman TSR Relative to Comparison Companies
<-7%
-7% to -5%
-4.99 to -3%
-2.99 to -1%
-0.99 to 0%
.01 to +1%
+1.01 to +3%
+3.01 to +5%
+5.01 to +7%
+7.01 to +10%
>10%
5th quintile
0
0
0
0
.4
.5
.6
.7
.8
1.1
1.5
4th quintile
0
0
0
.4
.5
.7
.8
.9
1.1
1.5
2
3rd quintile
0
0
.4
.5
.8
1
1.2
1.5
1.8
2.1
2.4
2nd quintile
0
.4
.6
.8
1
1.3
1.6
1.9
2.2
2.5
2.8
1st quintile
0
.6
.8
1
1.3
1.6
1.9
2.2
2.5
2.8
3






70

--------------------------------------------------------------------------------

Exhibit 10.03



AWARD NOTICE
 


NOTICE OF PERFORMANCE SHARES
AWARDED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2007 OMNIBUS LONG-TERM COMPENSATION PLAN


                                               Recipient:


                                               Performance Period: 2011-2013


                                               Target Award:


1.         Award of Performance Shares.  This Award Notice serves to notify you
that the Compensation and Management Development Committee of the Board of
Directors (the “Committee”) of Eastman Chemical Company ("Company") has awarded
to you, under the 2011-2013 Performance Share Award Subplan ("Subplan") of the
2007 Omnibus Long-Term Compensation Plan ("Plan"), on the terms and conditions
set forth in the Subplan and the Plan, the number of performance shares (the
"Performance Shares") of its $.01 par value Common Stock ("Common Stock")
specified above.  The Performance Shares are rights to receive Awards in the
form of shares of Common Stock, subject to the attainment of specified
performance conditions by the Company.  Subject to satisfaction of the minimum
performance conditions and the other terms of the Subplan, Awards under the
Subplan will ultimately be paid in the form of unrestricted shares of Common
Stock.


This Award Notice provides a summary of the terms and conditions of your
performance shares, all of which terms and conditions are contained in the
Subplan and the Plan.  Capitalized terms not defined herein have the respective
meanings set forth in the Subplan and the Plan, as applicable.


2.         Performance Conditions.  The performance conditions for the Subplan
are: 1)  a comparison of the total stockholder return (referred to in the
Subplan as "TSR," and reflecting both the change in stock price and the amount
of dividends declared) of the Company during the period from January 1, 2011
through December 31, 2013 (the "Performance Period"), to the TSRs of the
companies in the Comparison Group (the group of companies within the Standard
and Poor’s “Materials Sector” that are classified as Chemical companies.  The
S&P “Materials Sector” index, identified as Global Industry Classification
Standard 15, is an index of industrial companies selected from the S&P “Super
Composite 1500” index); and 2) the arithmetic average for each of the
Performance Years during the Performance Period, of the Company’s average Return
on Capital minus a Return on Capital target.   The specific terms of the
performance conditions are summarized in Section 3 of this Award Notice and are
detailed in Section 6 of the Subplan.


3.         Number of Performance Shares Awarded.  The number of Performance
Shares that you have been awarded is shown above (the "Target Award").  However,
the actual number of shares of Common Stock to which you will be entitled under
the Subplan (the "Actual Grant Amount") may be more or less than the Target
Award, depending upon the quintile ranking of the Company's TSR when ranked
among the TSRs of the Comparison Group, and the Company’s average Return on
Capital relative to a Return on Capital target for each of the Performance Years
during the Performance Period.  The Company’s performance relative to these
measures shall determine a multiplier to be applied to the Target Grant
Amount.  Multipliers range from 3.0 (i.e., 300%), if the Company’s TSR is ranked
in the top performing quintile (top 20%) of companies in the Comparison Group,
and the average Return on Capital minus the target Return on Capital is greater
than 10 percentage points, to 0.0 (with no shares of Common Stock being
delivered to participants), if the Company does not meet certain levels of
performance relative to the two measures.  The award multiplier table is shown
in Exhibit A.  Subject to the Committee’s authority to adjust the Actual Grant
Amount described in Section 12 of this Award Notice, your Actual Grant Amount is
determined by applying the multiplier corresponding to the Company’s performance
(Exhibit A) to your Target Award.

71

--------------------------------------------------------------------------------

Exhibit 10.03

 
4.         Payment of Award.  If you are entitled to payment of an Award under
the Subplan, such payment will be made as soon as administratively practicable
after the end of the Performance Period and final approval by the Committee;
provided, however, that if payment of the Award could, in the reasonable
estimation of the Committee, result in your receiving compensation, in the year
of scheduled payment, in excess of the amount deductible by the Company under
Section 162(m) of the Internal Revenue Code, then such portion (or all, as
applicable) of the Award as could, in the reasonable estimation of the
Committee,  create such excess compensation, may, at the sole discretion of the
Committee, be converted into the right to receive a cash payment, which will be
deferred until after you terminate employment with the Company and its
Subsidiaries, provided that such deferral is compliant with the requirements of
Internal Revenue Code Section 409A and Treasury Regulations and guidance
thereunder, as specified in Section 9 of the Subplan.


If any portion of an Award is converted into a right to receive a cash payment
as described above, an amount representing the Fair Market Value of the deferred
portion of the Actual Grant Amount will be credited to the Stock Account of the
Executive Deferred Compensation Plan (the “EDCP”) and hypothetically invested in
units of Common Stock.  Thereafter, such amount will be treated in the same
manner as other investments in the EDCP, all as specified in Section 9 of the
Subplan.


The Company may withhold or require you to remit a cash amount sufficient to
satisfy federal, state, and local taxes (including your FICA obligation)
required by law to be withheld.  Further, either the Company or you may elect to
satisfy the withholding requirement by having the Company withhold shares of
common stock having a Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax which could be imposed on the
transaction.


5.         Nontransferability.  Unless and until unrestricted shares of Common
Stock are delivered or, if applicable, an amount is credited under the EDCP to
you in payment of an earned Award of the Performance Shares, the Performance
Shares are not transferable except by will or by the laws of descent and
distribution, and may not be sold, assigned, pledged or encumbered in any way,
whether by operation of law or otherwise.


6.         Limitation of Rights.  You will not have any rights as a stockholder
with respect to the Performance Shares unless and until certificates for shares
of Common Stock have been issued to you.  No such certificates will be issued
under the Subplan until the Actual Grant Amount has been determined and you have
otherwise become entitled to payment of an Award under the terms of the Plan and
the Subplan.    Neither the Plan, the Subplan, the granting of these Performance
Shares nor this Award Notice gives you any right to remain employed by the
Company.


7.         Termination.  Upon termination of your employment with the Company
and its Subsidiaries by reason of death, disability or retirement, or for
another approved reason as determined by the Committee (in the case of executive
officers) or the executive officer responsible for Human Resources (in the case
of non-executive employees), you will receive after the end of the Performance
Period, subject to the terms and conditions of the Plan and the Subplan, an
Award representing a prorated portion of the Actual Grant Amount to which you
otherwise would be entitled, based on the number of full calendar months from
January 1, 2011 through the effective date of such termination.  Upon
termination of your employment with the Company and its Subsidiaries for a
reason other than death, disability, retirement or another approved reason prior
to the date the shares of Common Stock covered by the Award are delivered to
you, you will not be eligible or entitled to receive any Award under the
Subplan.


8.         Noncompetition; Confidentiality.  You will not, without the written
consent of the Company, either during your employment by the Company or
thereafter, disclose to anyone or make use of any confidential information which
you have acquired during your employment relating to any of the business of the
Company, except as such disclosure or use may be required in connection with
your work as an employee of the Company.  During your employment by the Company,
and for a period of two years after the termination of such employment, you will
not, either as principal, agent, consultant, employee or otherwise, engage in
any work or other activity in competition with the Company in the field or
fields in which you have worked for the Company.  The agreement in this Section
8 applies separately in the United States and in other countries but only to the
extent that its application shall be reasonably necessary for the protection of
the Company.  You will forfeit all rights under this Award Notice to or related
to the Performance Shares if,  in the determination of the Committee (in the
case of executive officers) or of the executive officer responsible for Human
Resources (in the case of non-executive employees), you have violated any of the
provisions of this Section 8, and in that event any issuance of shares, payment
or other action with respect to the Performance Shares shall be made or taken,
if at all, in the sole discretion of the Committee or the executive officer
responsible for Human Resources.


72

--------------------------------------------------------------------------------

Exhibit 10.03
 
 
        9.          Restrictions on Issuance of Shares.  If at any time the
Company determines that listing, registration or qualification of the shares
covered by an Award upon any securities exchange or under any state or federal
law, or the approval of any governmental agency, is necessary or advisable prior
to the delivery of any certificate for shares of Common Stock subject to the
Award, no such certificate may be delivered unless and until such listing,
registration, qualification or approval shall have been effected or obtained
free of any conditions not acceptable to the Company.


10.         Change in Ownership; Change in Control.  Article 14 of the Plan
contains certain special provisions that will apply in the event of a Change in
Ownership or Change in Control, respectively.


11.         Adjustment of Terms.  The adjustment provisions Article 15 of the
Plan will control in the event of a nonreciprocal transaction between the
company and its stockholders that causes the per-share value of the Common Stock
to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend) or upon the
occurrence of in anticipation of any other corporate event or transaction
involving the Company (including, without limitation, any merger, combination,
or exchange of shares).


12.         Adjustment of Actual Grant Amount.  The Committee may, in its sole
discretion, adjust the Actual Grant Amount to reflect overall Company
performance and business and financial conditions, except in the case of a
Qualified Performance-Based Award where such actions would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m)
Exemption.  In the case of a Qualified Performance-Based Award, the Committee
shall retain the discretion to adjust such Award downward, either on a formula
or discretionary basis or any combination, as the Committee determined.


13.         Reimbursement of Certain Compensation Following Restatement.  The
Award is subject to the provisions of the Plan, the Sarbanes-Oxley Act of 2002,
and the Dodd-Frank Wall Street Reform and Consumer Protection Act requiring
reimbursement to the Company of certain incentive-based compensation following
an accounting restatement due to material non-compliance by the Company with any
financial reporting requirement.


14.         Plan and Subplan Control.  In the event of any conflict between the
provisions of the Plan or the Subplan and the provisions of this Award Notice,
the provisions of the Plan or the Subplan, as applicable, will be controlling
and determinative.





73

--------------------------------------------------------------------------------

Exhibit 10.03

 
 


EXHIBIT A


Award Multiplier Table 2011 -2013 Award Multiplier Table
Differential from Target Return on Capital (ROC-(COC+1))
Eastman TSR Relative to Comparison Companies
<-7%
-7% to -5%
-4.99 to -3%
-2.99 to -1%
-0.99 to 0%
.01 to +1%
+1.01 to +3%
+3.01 to +5%
+5.01 to +7%
+7.01 to +10%
>10%
5th quintile
0
0
0
0
.4
.5
.6
.7
.8
1.1
1.5
4th quintile
0
0
0
.4
.5
.7
.8
.9
1.1
1.5
2
3rd quintile
0
0
.4
.5
.8
1
1.2
1.5
1.8
2.1
2.4
2nd quintile
0
.4
.6
.8
1
1.3
1.6
1.9
2.2
2.5
2.8
1st quintile
0
.6
.8
1
1.3
1.6
1.9
2.2
2.5
2.8
3







 

74

--------------------------------------------------------------------------------

 
